Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 7-8 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamen et al. (US 2013/0281965, hereby referred as Kamen) in view of Kivela (US 6005525) and Lopez-Avila et al. (US 2010/0032559, hereby referred as Avila).
Regarding claim 1,
Kamen discloses;
A system comprising (figures 89 and 90):
an infusion pump assembly (see the assembly as disclosed in paragraph [0175]) comprising:
defining a predetermined dimension at an operation frequency for ISM band, the split ring resonator antenna located inside an infusion pump housing (the frame 50350 forms a split ring resonator and the element comprises an upper planar metallic layer and an lower planer metallic layer as shown below. Furthermore, the housing for the split ring resonator of figure 90 or the housing of the device of figure 89. See paragraph [0653]. Moreover, see abstract for teaching that the device is a medical device for a patient, therefore, the Examiner deems that the device is used for ISM);
at least one control unit (paragraph [0333]; a control system for the assembly as disclosed in the paragraph); and
a transmitting and receiving base unit that powers the split ring resonator antenna, wherein the split ring resonator antenna is coupled to the base unit and whereby the split ring resonator antenna wirelessly transmits and receives data from the at least one control unit (see paragraph [0190] for disclosing the transceiver for the assembly, all the components are coupled to each other because the Examiner interprets “coupled” as a near under broadest reasonable interpretation. Furthermore, the split ring resonator is used for near field antenna, paragraph [0273], and an antenna transmits and receives data).

Kamen does not disclose;
Wherein the system minimizes parasitic effects of dielectric materials in close proximity to a wearable radio frequency device, and a split ring resonator defining a 

However, Kivela teaches;
Wherein the system minimizes parasitic effects of dielectric materials in close proximity to a wearable radio frequency device (Col. 1, lines 5-11, Col. 6, lines 15-19 and figure 8, the external device and the teaching of minimizing effects and the use of human body, the Examiner deems the human body as a dielectric material).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the invention to incorporate wherein the system minimizes parasitic effects of dielectric materials in close proximity to a wearable radio frequency device, as taught by Kivela, into Kamen in order to provide an antenna arrangement for two way radio communication devices and in order to reduce the effects of the human body.

Avila teaches;
A split ring resonator defining a greatest dimension less than one wavelength at an operational frequency of 2.4 GHz ISM Band (see paragraph [0023] for teaching a split ring resonator antenna with a particular size and frequency 2.4 GHz band). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the invention to incorporate split ring resonator defining a 

Regarding claim 2,
Kamen, as modified in claim 1 above, teaches all the limitation of claim 2 except for the impedance matching circuit.

However, Kivela teaches;
Wherein the antenna further comprising an impedance matching circuit (see col. 8, lines 32-48; the teaching of the impedance matching for the antenna).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the invention to incorporate the teaching of impedance matching for the antenna element, as taught by Kivela, into Kamen in order to provide an impedance matching for the modified antenna to have maximum power transfer to have an antenna system with better performance.

Regarding claim 7,
Kamen discloses;
Wherein the split ring resonator antenna located within a housing assembly (paragraph [0653] and figures 89-90; the frame 50350 forms a split ring resonator and 

Kamen does not disclose;
The split ring resonator antenna comprising an impedance matching circuit, wherein the impedance matching circuit is integrated into a transmission line.

However, Kivela teaches (figure 1);
The antenna (antenna 41) comprising an impedance matching circuit (see matching network 40 and the teaching for impedance matching in paragraph [0006] and [0027]), wherein the impedance matching circuit is integrated into a transmission line (figure 1, matching network 40 connected to transmission line 44. See paragraph [0027]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the invention to incorporate the antenna comprising an impedance matching circuit, wherein the impedance matching circuit is integrated into a transmission line, as taught by Kivela, into Kamen in order to provide an impedance matching for the modified antenna to provide maximum power transfer and in order to provide a wearable antenna with a better performance over the range of the frequency band.
Regarding claim 8,
Kamen discloses;

a split ring resonator antenna having a resonant frequency, the split ring resonator antenna comprising a plurality of planar metallic layers and defining a predetermined dimension at an operation frequency for ISM band, the split ring resonator antenna located inside an infusion pump housing (the frame 50350 forms a split ring resonator and the element comprises an upper planar metallic layer and an lower planer metallic layer as shown below. Furthermore, the housing for the split ring resonator of figure 90 or the housing of the device of figure 89. See paragraph [0653]. Moreover, see abstract for teaching that the device is a medical device for a patient, therefore, the Examiner deems that the device is used for ISM).

Kamen does not disclose;
A wearable apparatus, an impedance matching circuit, and wherein the wearable infusion pump apparatus minimizes parasitic effects of dielectric materials in close proximity to the wearable infusion pump apparatus, and a split ring resonator defining a greatest dimension less than one wavelength at an operational frequency of 2.4 GHz ISM Band.

However, Kivela teaches;
A wearable apparatus (see the wearable apparatus of figure 8), an impedance matching circuit (see col. 8, lines 32-48; the teaching of the impedance matching for the antenna), and wherein the wearable infusion pump apparatus minimizes parasitic the Examiner deems the human body as a dielectric material).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the invention to incorporate a wearable apparatus, an impedance matching circuit, and wherein the wearable infusion pump apparatus minimizes parasitic effects of dielectric materials in close proximity to the wearable infusion pump apparatus, as taught by Kivela, into Kamen in order to provide an antenna arrangement for two way radio communication devices and in order to reduce the effects of the human body.

Avila teaches;
A split ring resonator defining a greatest dimension less than one wavelength at an operational frequency of 2.4 GHz ISM Band (see paragraph [0023] for teaching a split ring resonator antenna with a particular size and frequency 2.4 GHz band). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the invention to incorporate split ring resonator defining a greatest dimension less than one wavelength at an operational frequency of 2.4 GHz ISM Band, as taught by Avila, into Kamen as modified in order to provide an improved antenna assembly to have an antenna with better performance and characteristics. 
Regarding claim 13,
Kamen discloses;
Wherein the split ring resonator antenna located within a housing assembly (paragraph [0653] and figures 89-90; the frame 50350 forms a split ring resonator and the housing for the split ring resonator of figure 90 or the housing of the device of figure 89).

Kamen does not disclose;
The split ring resonator antenna comprising an impedance matching circuit, wherein the impedance matching circuit is integrated into a transmission line.

However, Kivela teaches (figure 1);
The antenna (antenna 41) comprising an impedance matching circuit (see matching network 40 and the teaching for impedance matching in paragraph [0006] and [0027]), wherein the impedance matching circuit is integrated into a transmission line (figure 1, matching network 40 connected to transmission line 44. See paragraph [0027]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the invention to incorporate the antenna comprising an impedance matching circuit, wherein the impedance matching circuit is integrated into a transmission line, as taught by Kivela, into Kamen in order to provide an impedance matching for the modified antenna to provide maximum power transfer and in order to .

Claims 3-4 and 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamen et al. (US 2013/0281965, hereby referred as Kamen) in view of Kivela (US 6005525) and Lopez-Avila et al. (US 2010/0032559, hereby referred as Avila) as applied to claims 2 and 8 above, and further in view of Packer (US 2005/0062659).
Regarding claim 3,
Kamen, as modified, does not disclose;
The system of claim 2 further comprising a signal processing component.

However, Packer teaches;
The system further comprising a signal processing component (figure 1, element 46).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the invention to incorporate a signal processing component, as taught by Packer, into Kamen as modified in order to provide a wearable antenna with a better performance over the range of the frequency band.

Regarding claim 4,
Kamen, as modified, does not disclose;


However, Packer discloses;
Wherein the signal processing component further comprising at least one filter (figure 1, element 46).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the invention to incorporate wherein the signal processing component further comprising at least one filter, as taught by Packer, into Kamen as modified in order to provide a wearable antenna with a better performance over the range of the frequency band.

Regarding claim 9,
Kamen, as modified, does not disclose;
The apparatus of claim 8 further comprising a signal processing component.

However, Packer teaches;
The apparatus further comprising a signal processing component (figure 1, element 46).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the invention to incorporate a signal processing component, 

Regarding claim 10,
Kamen, as modified, does not disclose;
Wherein the signal processing component further comprising at least one filter.

However, Packer discloses;
Wherein the signal processing component further comprising at least one filter (figure 1, element 46).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the invention to incorporate wherein the signal processing component further comprising at least one filter, as taught by Packer, into Kamen as modified in order to provide a wearable antenna with a better performance over the range of the frequency band.

Claims 5-6 and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamen et al. (US 2013/0281965, hereby referred as Kamen) in view of Kivela (US 6005525), Lopez-Avila et al. (US 2010/0032559, hereby referred as Avila) and Packer (US 2005/0062659) as applied to claims 3 and 9 above, and further in view of Edman et al. (US 2005/0197654, hereby referred as Edman).
Regarding claim 5,

Wherein the signal processing component further comprising at least one amplifier.

However, Edman teaches (figure 4);
Wherein the signal processing component further comprising at least one amplifier (element 414).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the signal processing component further comprising at least one amplifier, as taught by Edman, into Kamen as modified in order to amplify the signal and convert the signal into useful information.

Regarding claim 6,
Kamen, as modified, does not disclose;
Wherein the signal processing component further comprising at least one switch.

However, Edman teaches (figure 4);
Wherein the signal processing component further comprising at least one switch (element 432).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the signal processing 

Regarding claim 11,
Kamen, as modified, does not disclose;
Wherein the signal processing component further comprising at least one amplifier.

However, Edman teaches (figure 4);
Wherein the signal processing component further comprising at least one amplifier (element 414).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the signal processing component further comprising at least one amplifier, as taught by Edman, into Kamen as modified in order to amplify the signal and convert the signal into useful information.

Regarding claim 12,
Kamen, as modified, does not disclose;
Wherein the signal processing component further comprising at least one switch.

However, Edman teaches (figure 4);


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the signal processing component further comprising at least one switch, as taught by Edman, into Kamen as modified in order to provide a circuitry for the antenna and to provide a two different states and to convert the signal into useful information.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.







/AWAT M SALIH/Primary Examiner, Art Unit 2845